GOODING, C. J.
This was an action of ejectment brought by the appellant to recover possession of certain parcels of land described in the complaint. The case was tried by the *107court, a jury having been waived, and the court made its findings and filed the same, and entered judgment for the defendant. The title of plaintiff rests upon a Mexican grant. The surveyor-general of Arizona had reported favorably on the grant, but the same had not been acted upon by Congress. The fifth finding reads as follows: ‘ ‘ That on the 21st day of September, 1881, all of the title of the said Sykes, and being on the premises aforesaid, became by good and sufficient mesne conveyances in the law, and was, vested in the Santa Rita Land and Mining Company, the plaintiff herein; and on the day and year last aforesaid the plaintiff entered into the possession of portions of said premises, under a deed describing the whole thereof by metes and bounds, according to the survey made thereof by the Mexican government, as described in the expediente aforesaid, and by the surveyor-general of Arizona aforesaid; and from that time the said plaintiff has been in the continuous and actual occupation of a part of the said premises, and since or about the 1st day of January, 1883, has been upon said premises with a large number of cattle, and has been engaged in the raising of cattle thereon. ’ ’ The sixth finding reads as follows: “That plaintiff nor its grantors, John Curry and C. B. Sykes, nor either of them, were ever in the actual occupation of any part of the premises sued for in this action.” The twelfth finding reads as follows: “That neither plaintiff nor any of its grantors were ever in the actual occupation of any of the premises claimed by defendant at any time subsequent to the Gadsen Purchase, nor was it or any of its grantors ever actually dispossessed therefrom, or from any part thereof, by the defendant or his grantors. ’ ’
In the case of Astiazaran v. Mining Co., 148 U. S. 80, 13 Sup. Ct. Rep. 457, the supreme court of the United States uses this language: “In this case Congress has constituted itself the tribunal to finally determine, upon the report and recommendation of the surveyor-general, whether the claim is valid or invalid. The petition to the surveyor-general is the commencement of proceedings ‘which necessarily involve the validity of the grant from the Mexican government, under which the petitioners claim title. The proceedings are pending until Congress has acted, and while they are pending the question of the title of the petitioners cannot be contested *108in the ordinary courts of justice.’ Upon this short ground, without considering any other question, the judgment of the supreme court'of Arizona is affirmed.”
We think the question in this ease is the same as in the case from which we. have just quoted. The judgment of the court below will therefore be affirmed.
Kibbey, J., and Wells, J., concur.